Title: Report on New Hampshire Requisition, 25 March 1782
From: Madison, James
To: 



March 25th. 1782

The Committee to whom was referred the letter of the 23d. of Feby last from the President of N. Hamshire submit the following report:
That so much of the said letter as relates to 5 Millions of Dollars of the old emission remaining in the Treasury of N. Hamshire, as a surplus of the quota allotted to that State for redemption, be referred to the Superintendt of Finance to report thereon.
That in answer to the remaining part of the letter which represents that the State of N. Hamshire was overated in the requisition made by Congress on the 2d. of Novr. last, and contains a return of its inhabitants, amounting to 82,200 only the President of the said State be informed;
That as a valuation of land throughout the U. States wch. the instrument of confederation prescribes as the rule for apportioning the public burdens on the several States, was under present circumstances manifestly unattainable, Congress were obliged to resort to some other rule in fixing the quotas in the requisition of Novr. last:
That the number of inhabitants in each State, having been a rule observed in previous requisitions of money naturally presented itself as the most eligible one;
That as no actual numeration of the inhabitants of each State hath yet been obtained by Congress, the computed number which formed the basis of the first requisition made on the States the 29th. of July 1775, was adhered to:
That although the particular numeration of the Inhabitants of N. Hamshire, as stated in the letter, should have been made with due accuracy, still a reduction of its quota in conformity thereto, might produce injustice to the other States; since the computation of July 1775 may as far exceed their real number as it has been found to exceed that of New Hamshire:
That if the justice of the application from N. Hamshire were less uncertain, it would at this season be impossible to superadd to the quotas of the other States, any deduction from that of N. Hamshire; and to make such deduction without superadding it to the quotas of the other States, would leave a deficiency in the revenue which has been found on calculation to be essential for the exigencies of the current year.
That the other facts stated by him in his letter, however well founded they may be, are not peculiar to N. Hamshire, and if admitted for the purpose to which they are applied, would authorize, and produce similar demands from other States:
That for these considerations, and more especially as, the apportionment in question, if hereafter found to be erroneous will be subject to correction, Congress cannot comply with the request made in behalf of N. Hamshire; and confide in the justice and public spirit of the sd. State for those exertions which may be necessary to prevent a deficiency in the public revenue.
